DETAILED ACTION

1.	Claims 1-17 are presented for consideration.

Election/Restrictions

2.	Applicant’s election without traverse of claims 18-20 in the reply filed on 08/26/2021 is acknowledged.

Claim Objections

3.	Claims 11=17 are objected to because of the following informalities:
As per claim 11, “claim 1” should be corrected as “claim 10”
As per claim 12, “claim 2” should be corrected as “claim 11”
As per claim 13, “claim 4” should be corrected as “claim 12”
As per claim 14, “claim 5” should be corrected as “claim 13”
As per claim 15, “claim 4” should be corrected as “claim 12”
As per claim 16, “claim 7” should be corrected as “claim 15”
As per claim 17, “claim 2” should be corrected as “claim 12”

Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-6, 9-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishman IYER [ US Patent Application No 2018/0033017 ], in view of Mattera et al. [ US Patent No 10,599,767 ].

5.	As per claim 1, Gopalakrishman discloses the invention as claimed including a non-transitory computer-readable medium having executable instructions stored, that when executed by a processor, performs operations of: 
	extracting text about networking entities from a plurality of textual networking data sources [ i.e. question and response parser module to generate questions related to the product ] [ 302, Figure 3; and paragraphs 0015, and 0058 ], , the plurality of textual networking data sources comprising human readable textual data sources [ i.e. “My printout qualify is poor” ] [ paragraphs 0045, and 0119 ];
	using natural language processing to tokenize the extracted data to obtain tagged data including networking entities and intents [ i.e. NLP engine identifies Printing as an intent and Document as entity ] [ paragraphs 0032, 0045, and 0046 ].

	Mattera discloses filtering out from the extracted data, using at least a dictionary of networking terms, data unrelated to networking troubleshooting. [ i.e. filter out conclusion relating to the analyses and interpretations, which do not have high enough scores or confidences, or which fail certain rules of the system ] [ col 41, lines 62-col 42, lines 9 ].
	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Gopalakrishman and Mattera because the teaching of Mattera would enable to provide intelligent part of speech processing of complex natural language [ Mattera, col 1, lines 33-35 ].

6.	As per claim 2, Gopalakrishman discloses wherein the instructions, when executed by the processor, further perform an operation of: building a graph using at least the tagged data including the networking entities and intents, wherein the graph comprises a plurality of nodes and a plurality of links, wherein each of the plurality of nodes comprises a networking entity [ i.e. construct database, and each node and edge of the graph is mapped to at least one of an entity and an intent  ] [ Figures 5A and 5B; and paragraphs 0022, 0052, 0058 and 0077 ].

7.	As per claim 3, Gopalakrishman discloses wherein the graph is a graph database [ i.e. construct an intent and entity database ] [ paragraphs 0046, and 0058 ].

8.	As per claim 4, Gopalakrishman in view of Mattera discloses the non-transitory computer-readable medium of claim 2, furthermore, Gopolakrishman discloses wherein building 

9.	As per claim 5, Mattera discloses wherein populating the graph database with the networking entities or intents of the tagged data to form the plurality of nodes and the plurality of links comprises forming the plurality of links based at least on static rules and co-occurrence of networking entities in a sentence or article [ i.e. identifying one or more sets of words occurring in the input ] [ 504, Figure 5; and col 36, lines 49-67 ].

10.	As per claim 6, Mattera discloses wherein the static rules comprise one or more of the following: adding a link or increasing a link weight between two networking entities that occur in the same sentence; adding a link or increasing a link weight between two networking entities that occur in the same article; adding a link or increasing the link weight between two networking entities that a user has specified as related; and adding a sub-entity to entity links between two entities where a sub-entity is detected [ i.e. scoring ] [ col 39, lines 1-34 ].

11.	As per claim 9, Gopalakrishman discloses wherein the instructions when executed by the processor, further perform operations of: populating a table with the tagged data, including networking entities and intents, wherein the table comprises an action field for one or more actions to be taken with respect to building a graph based on the networking entities and intents 

12.	As per claims 10-14, and 17, they are rejected for similar reasons as stated above in claims 1, 2, 4-6, and 9.


13.	Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishman IYER [ US Patent Application No 2018/0033017 ], in view of Mattera et al. [ US Patent No 10,599,767 ], and further in view of Harris et al. [ US Patent Application No 2021/0027182 ].

14.	As per claim 7, Gopalakrishman in view of Mattera does not specifically disclose after normalizing the weights of the plurality of links, apply a graph construction algorithm to tune the plurality of nodes and links of the graph.  Harris discloses after normalizing the weights of the plurality of links, apply a graph construction algorithm to tune the plurality of nodes and links of the graph [ i.e. series of algorithms to tune to improve performance ] [ Abstract; and paragraphs 0003, and 0004 ].  	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Gopalakrishman, Mattera and Harris because the teaching Harris would enable to provide systems and methods for generating machine learning models by using a series of algorithms to improve the training data prior to building the model and by providing an automated evolutionary learner that monitors and tunes the model building process based on feedback from the algorithms [ Harris, paragraph 0022 ].

15.	As per claim 8, Harris discloses wherein the graph construction algorithm comprises a community detection algorithm [ paragraphs 0003 and 0004 ].

16.	As per claims 15, and 16, they are rejected for similar reasons as stated above in claims 7, and 8.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446